 
 
I 
108th CONGRESS 2d Session 
H. R. 4975 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Meeks of New York introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Internal Revenue Code of 1986 to impose an excise tax on the international transportation of individuals by water, to establish the Caribbean Ports and Infrastructure Improvement Trust Fund and the Water and Marine Wildlife Protection Trust Fund, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Pay Back America Act of 2004. 
2.Imposition of excise tax on international transportation by water 
(a)In GeneralChapter 36 of the Internal Revenue Code of 1986 (relating to certain other excise taxes) is amended by inserting after subchapter B the following new subchapter: 
 
CInternational transportation by water 
 
Sec. 4475. Imposition of tax 
Sec. 4476. Definitions 
4475. Imposition of tax 
(a)In GeneralThere is hereby imposed a tax of $3 per passenger on a covered international voyage. 
(b)By Whom PaidThe tax imposed by this section shall be paid by the person providing the covered international voyage. 
(c)Time of ImpositionThe tax imposed by this section shall be imposed only once for each passenger on a covered international voyage, either at the time of first embarkation or disembarkation in the United States. 
4476.DefinitionsFor purposes of this subchapter— 
(1)Covered international voyageThe term covered international voyage means a voyage of a commercial passenger vessel if— 
(A)such voyage extends over 1 or more nights,  
(B)passengers embark or disembark the vessel in the United States, and 
(C)passengers embark or disembark the vessel outside the United States.Such term shall not include any voyage of any vessel owned or operated by the United States, a State, or any agency or subdivision thereof. 
(2)Passenger vesselThe term passenger vessel means any vessel having berth or stateroom accommodations for more than 16 passengers.. 
(b)Conforming AmendmentSection 6806 of such Code is amended by striking subchapter B of chapter 36 and inserting subchapter B or C of chapter 36. 
(c)Effective DateThe amendments made by this section shall apply to passengers embarking or disembarking in the United States after the date of the enactment of this Act. 
3.Establishment of trust funds 
(a)In GeneralChapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end the following new sections: 
 
9511.Caribbean ports and infrastructure protection trust fund 
(a)Creation of trust fundThere is established in the Treasury of the United States a trust fund to be known as the Caribbean Ports and Infrastructure Protection Trust Fund, consisting of such amounts as may be appropriated or credited to such fund as provided in this section or section 9602(b). 
(b)Transfers to trust fundThere are hereby appropriated to the Caribbean Ports and Infrastructure Protection Trust Fund amounts equivalent to 32 percent of the taxes received in the Treasury under subchapter C of chapter 36 (relating to international transportation by water). 
(c)Expenditures from trust fundThe Secretary shall make payments, not less frequently than annually, from the Caribbean Ports and Infrastructure Protection Trust Fund to— 
(1)the Bahamas, Cayman Islands, Barbados, Jamaica, Saint Lucia, and Grenada, each in an amount equivalent to the sum of— 
(A)3 percent of the taxes received in the Treasury under subchapter C of chapter 36, and 
(B)any amount credited to such fund under section 9602(b) which is attributable to the amount described in subparagraph (A), and 
(2)Antigua and Barbuda, Belize, British Virgin Islands, Dominica, Guyana, Haiti, Montserrat, Saint Kitts and Nevis, Saint Vincent and the Grenadines, Suriname, Trinidad and Tobago, Anguilla, Bermuda, and Turks and Caicos Islands, each in an amount equivalent to the sum of— 
(A)1 percent of the taxes received in the Treasury under subchapter C of chapter 36, and 
(B)any amount credited to such fund under section 9602(b) which is attributable to the amount described in subparagraph (A). 
9512.Water and marine wildlife protection trust fund 
(a)Creation of trust fundThere is established in the Treasury of the United States a trust fund to be known as the Water and Marine Wildlife Protection Trust Fund, consisting of such amounts as may be appropriated or credited to such fund as provided in this section or section 9602(b). 
(b)Transfers to trust fundThere are hereby appropriated to the Water and Marine Wildlife Protection Trust Fund amounts equivalent to 33 percent of the taxes received in the Treasury under subchapter C of chapter 36 (relating to international transportation by water). 
(c)Expenditures from trust fundAmounts in the Water and Marine Wildlife Protection Trust Fund shall be available, as provided in appropriation Acts, for the purposes of making expenditures to carry out environmental programs which provide for the clean up of waste in the oceans or the enforcement of restrictions on the dumping of waste in the oceans.. 
(b)Clerical amendmentThe table of sections for chapter 98 of such Code is amended by adding at the end the following new items: 
 
 
Sec. 9511. Caribbean Ports and Infrastructure Protection Trust Fund 
Sec. 9512. Water and Marine Wildlife Protection Trust Fund. 
4.Requirements relating to prevention of pollution from vessels 
(a)FindingsThe Congress finds the following: 
(1)Pollution prevention devices required on vessels are designed to reduce pollution. If they malfunction or are not functioning then they cannot prevent pollution. 
(2)Ensuring that these anti-pollution devices are functioning will ensure a reduction in pollution and will also give authorities advanced warning of pollution that has occurred. 
(3)Requiring biannual inspections of pollution prevention equipment on vessels will ensure that such equipment is fully operational and can ensure that it will perform its designed task to its full potential. 
(4)Department of Justice officials have found in a number of cases fabricated entries in vessel oil record books that give a false sense of compliance with MARPOL discharge limitations. 
(5)Recording shore-side disposal of garbage and sludge from vessels will help to identify violators and help to deter others from unlawful discharges at sea. 
(6)Making violations of this Act a felony will have a deterrent effect. Imposing stiff fines will also accomplish that goal. 
(b)Toll-free telephone number for reporting illegal dumpingThe Secretary of the department in which the Coast Guard is operating shall prescribe regulations by not later than 6 months after the date of the enactment of this Act that require— 
(1)that each cruise vessel that enters a port or place in the United States while operating in the foreign or domestic commerce of the United States must have posted, in elevators and other common areas of the vessel, a notice stating— 
(A)that any passenger who witnesses illegal dumping from the vessel into waters of the United States may report that dumping to the Coast Guard by calling a toll-free telephone number of the National Response Center or another appropriate office of the Coast Guard; and 
(B)such telephone numbers; and 
(2)that the notice prescribed under paragraph (1) must be included on each ticket for carriage of a passenger on such a vessel in such commerce.  
(c)ProhibitionsIt shall be unlawful— 
(1)for any vessel to enter a port or place in the United States if— 
(A)the vessel does not have on board all pollution prevention equipment otherwise required by law that functions in proper functioning condition; or 
(B)does not comply with requirements that apply to the vessel under regulations prescribed under subsection (b); 
(2)to make any false entry in— 
(A)any oil record book for a vessel; or 
(B)any record of a vessel of shore-side disposal of garbage or sludge from the vessel; 
(3)to operate any cruise vessel in the foreign or domestic commerce of the United States that does not comply with any requirement that applies to the vessel under regulations prescribed subsection (b); or 
(4)to sell a ticket referred to in paragraph (2) of subsection (b) that does not include any notice required under regulations prescribed under subsection (b). 
(d)InspectionsThe Secretary of the department in which the Coast Guard is operating shall biannually inspect each vessel that is documented under the laws of the United States to determine whether— 
(1)the vessel has on board all pollution prevention equipment required under subsection (c); 
(2)such equipment functions properly; and 
(3)in the case of a cruise vessel, the vessel complies with requirements that apply to the vessel under regulations prescribed under subsection (b). 
(e)PenaltyAny person that violates this section, and the owner or operator of a vessel that violates this section, shall be fined under title 18, United States Code, or imprisoned for one year and a day (or such longer period as may apply under another provision of law), or both. 
(f)Relationship to other lawThis section is not intended to affect the application of any other provision of law. 
(g)DefinitionsIn this section: 
(1) Cruise vessel 
(A)In generalThe term cruise vessel means a passenger vessel (as defined in section 2101(22) of title 46, United States Code), that— 
(i)is authorized to carry at least 250 passengers; and 
(ii)has onboard sleeping facilities for each passenger. 
(B)ExclusionsThe term cruise vessel does not include— 
(i) a vessel of the United States operated by the Federal Government; or 
(ii)a vessel owned and operated by the government of a State. 
(2)Passenger 
(A)In generalThe term passenger means any person on board a cruise vessel for the purpose of travel. 
(B)Inclusions The term passenger includes— 
(i)a paying passenger; and  
(ii)a staffperson, such as a crew member, captain, or officer. 
 
